Citation Nr: 0619390	
Decision Date: 07/01/06    Archive Date: 07/13/06

DOCKET NO.  93-18 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include hypertension. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from March 17, 1970, to 
April 21, 1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office (hereinafter RO) in St. Petersburg, 
Florida, which denied entitlement to TDIU.  The case is also 
on appeal from a September 2002 rating action that, in 
pertinent part, denied service connection for cardiovascular 
disability, to include hypertension.  

In August 2000, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
and a transcript of the hearing is associated with the claims 
folder.  

The case has been remanded on multiple occasions, most 
recently in March 2005, and the development requested by the 
Board has been accomplished to the extent possible.  The 
Board has also obtained a medical opinion dated in April 2006 
pursuant to VHA Directive 2000-049.  The veteran was provided 
with a copy of this opinion in May 2006 and given the 
opportunity to submit additional evidence or argument.  He 
responded in that month by indicating that he wanted the 
Board to proceed with the adjudication of his appeal and by 
waiving his right to have the case remanded to the RO for 
review of additional evidence.  As such, this case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that the veteran has a cardiovascular disability 
that is etiologically related to service or service-connected 
disability. 

2.  Service connection is in effect for myofascial pain 
syndrome of the lumbar spine, rated as 20 percent disabling; 
depression associated with the service-connected myofascial 
pain syndrome of the lumbar spine, rated as 30 percent 
disabling; and Gastroesophageal Reflux Disease (GERD) 
associated with myofascial pain syndrome of the lumbar spine, 
rated as 10 percent disabling; the service connected 
disabilities combine to 50 percent.  

3.  The veteran reports education through four years of high 
school and occupational experience to include driving a truck 
and grooming horses; he states that he became too disabled to 
work in January 1979.  

4.  The weight of the evidence is against a finding that the 
veteran's service-connected disabilities are of such severity 
as to preclude substantially gainful employment.
 

CONCLUSIONS OF LAW

1.  A cardiovascular disability to include hypertension was 
not incurred in service, may not be presumed to have been so 
incurred and is not proximately due to or the result of 
service-connected disability, to include by way of 
aggravation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for TDIU are not met.  38 U.S.C.A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA, to include by letters dated in January 
2002, July 2002, November 2003, June 2004 and April 2005.  
The June 2004 letter informed the veteran to submit any 
additional evidence that he had in his possession and the 
June 2004 and April 2005 letters informed the veteran of the 
specific criteria for TDIU.  The referenced letters otherwise 
have also informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence.  In this regard, the veteran indicated in 
February and June 2004 statements that he had no additional 
evidence to submit.  The record also reflects that the 
originating agency readjudicated the veteran's claim 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claims, and that the additional delay of the resolution of 
the veteran's appeal which would result from yet another 
remand would not be justified.  

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for a Cardiovascular Disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Applying the criteria above to the instant case, the 
veteran's essential claim is not that he has a cardiovascular 
disability that is etiologically related to in-service 
cardiovascular symptomatology or pathology.  Instead, the 
veteran claims that service connection for a cardiovascular 
disability is warranted on a "secondary" basis  due to his 
service connected disabilities, to include by way of 
aggravation, under 38 C.F.R. § 3.310 (See eg., statements 
from veteran received July 29, 2002, and VA Forms 9 dated in 
November 2002 and January 2003).  Review of the service 
medical records, including the April 1970 Medical Board 
examination, do not reflect that a cardiovascular disorder 
was present in service, and a review of the record otherwise 
does not reflect that service connection would be warranted 
on a "direct" basis under 38 U.S.C.A. §§ 1110, 1131 (West 
2001); 38 C.F.R. § 3.303 (2005).  The evidence also does not 
reveal that a cardiovascular disorder was present within one 
year of service so as to warrant presumptive service 
connection under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005). 
Addressing the veteran's central assertion with regard to 
claimed entitlement to secondary service connection, the 
Board notes initially that the record clearly reveals current 
cardiovascular disability, to include August 2004 VA 
examination and EKG findings of coronary artery disease.  
The veteran asserts that such current cardiovascular 
disability is etiologically related to service connected 
disability, which consists of myofascial pain syndrome of the 
lumbar spine and depression and GERD associated therewith, to 
include treatment for and medication prescribed for service 
connected disability.  He has specifically contended that 
entitlement to service connection for cardiovascular 
disability is warranted under the theory of aggravation 
pursuant to Allen.  However, the veteran, as a layperson, is 
not deemed competent to present such evidence as to medical 
etiology or causation.  See Routen, Espiritu, supra.  There 
is otherwise no objective medical evidence to support these 
assertions of the veteran.  
The objective medical opinion that does address the etiology 
of the veteran's cardiovascular disability has found no 
etiologic link between such disability and a service 
connected disability.  Such medical opinion includes the 
following rendered after a VA medical examination in April 
2005: 
"[I]t is my medical opinion that the 
[veteran's] cardiac disease including his 
coronary artery disease, ischemic 
cardiomyopathy and hypertension are less 
likely than not related to his previously 
service-connected conditions of 
depression, lumbosacral strain and hiatal 
hernia.  He has multiple cardiac risk 
factors including diabetes mellitus and 
it would be speculative of me to 
associate the condition of his coronary 
artery disease and hypertension to the 
previously service-connected conditions.  
As the physician who rendered the opinion above did not have 
the benefit of the claims file, the claims file was provided 
to the Chief of the Cardiology Section at the VA Medical 
Center in Denver, Colorado for the purpose of rendering an 
opinion with regard to the etiologic relationship between 
service connected disability and the veteran's cardiovascular 
disability.  The requested opinion, following a review of the 
pertinent clinical history as documented by the Cardiology 
Chief, was provided in April 2006 in pertinent part as 
follows: 
The overwhelming likelihood (greater than 
95%) is that the [veteran's] coronary 
artery disease is explained by the strong 
and well-established risk factors of 
poorly controlled diabetes (e.g. 
hemoglobin 14.4% in February 2005), 
hypertension, tobacco smoking (ongoing in 
2005, despite having first myocardial 
infarction in 1991), and hyperlipidemia 
(e.g. LDL cholesterol 218 and total 
cholesterol 347 mg/dl on 222/05).  . . . 
In my opinion, the likelihood that any 
disability of the appellant's 
cardiovascular system was caused or 
chronically worsened by medications taken 
for lower back pain is negligible, and 
certainly far less than 50%.
Thereafter, the Cardiology Chief provided an additional 
opinion as follows: 
My opinion is that medications for 
depression, gastroesophageal reflux and 
pain did not cause nor did they aggravate 
the veteran's heart disease.  In fact, 
the overwhelmingly likely cause of the 
patient's heart disease is the presence 
of multiple strong and well-established 
risk factors for this condition, 
including age, gender, poorly controlled 
diabetes, ongoing cigarette smoking, 
hypertension and uncontrolled 
hyperlipidemia.  
The negative clinical evidence above is not rebutted by any 
positive objective medical findings or opinions.  As such, 
the weight of the negative evidence exceeds that of the 
positive, and the claim for service connection for a 
cardiovascular disorder must be denied.  Gilbert, 1 Vet. App. 
at 49.   
B.  TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection is in effect for myofascial 
pain syndrome of the lumbar spine, rated as 20 percent 
disabling; depression associated with the service-connected 
myofascial pain syndrome of the lumbar spine, rated as 30 
percent disabling; and GERD associated with myofascial pain 
syndrome of the lumbar spine, rated as 10 percent disabling.  
The service connected disabilities combine to 50 percent.   
Thus, as there is not one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent, the veteran does not meet the 
"schedular" criteria for a TDIU.  

From review of an application for TDIU (VA Form 21-8940) 
received in May 1996 and testimony concerning the issue of 
entitlement to TDIU presented to the undersigned in August 
2000, the veteran reports education through four years of 
high school and occupational experience to include driving a 
truck and grooming horses.  He indicated on his application 
for TDIU and at the hearing that he became too disabled to 
work in 1979.  

Applying the pertinent legal criteria to the instant case, 
from a review of the voluminous evidence, the evidence 
contained therein does not indicate that all forms of 
employment are precluded by, solely, the veteran's service-
connected disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  The clinical evidence of 
record, particularly that contained on the reports from VA 
examinations of the veteran conducted in August and September 
2004 and the April 2005 and the April 2006 opinions discussed 
in the previous section, demonstrated significant disability 
due to non-service connected conditions, to include diabetes 
and coronary artery diabetes.  With regard to the service 
connected disabilities, only mild limitation of lumbar motion 
was shown upon VA examination in September 2004; sensation 
and reflexes were intact; and there was no evidence 
suggestive to the examiner of neurologic compromise such as 
radiculopathy or spinal canal stenosis.  The VA outpatient 
treatment reports and other clinical evidence of record do 
not reflect any significant functional limitations due to 
GERD, and the August 2004 VA psychiatric examination 
reflected that the veteran's psychiatric impairment resulted 
primarily from non-service-connected psychiatric conditions, 
to include a psychotic disorder.  In fact, the VA 
psychiatrist who conducted this examination found that the 
veteran's symptoms of depression at that time were not 
related to his service-connected back disability but "100% 
related to" non-service connected factors.  The degree of 
impairment attributable to service-connected psychiatric 
disability is no more than mild to moderate in degree.  

In short, the Board finds from review of the clinical 
evidence summarized above and elsewhere of record that the 
veteran is not precluded from securing substantially gainful 
employment solely by reason of his service-connected back 
disability, depression and GERD, nor is he incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board finds this objective negative 
clinical evidence more persuasive than the assertions of the 
veteran that service connected disability is so severe as to 
preclude all employment.  See Francisco, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for TDIU 
must be denied.  Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to service connection for cardiovascular 
disability, to include hypertension, is denied. 

Entitlement to TDIU is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


